Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-4, 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “capturing the business of a financial services customer” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “obtaining and storing data; processing data; producing, outputting and implementing a marketing strategy; marketing system, storage system; data access system and analysis system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, processing, storing and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the recited systems are caused to perform these steps. Also, the recited marketing system, storage system; data access system and analysis system, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Lastly, the limitation “wherein the marketing system includes a multichannel optimization platform (MCO) that optimizes the marketing strategy” is recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at page 24 line 13-page 26 line 15. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “obtaining and storing data,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “processing data,” as data processing is also an insignificant extra-solution activity. The limitations of “producing, outputting and implementing a marketing strategy” comprise the analyses of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 2-3, 21-22, 25-30, 32-35 do not recite additional elements but merely further narrow the scope of the abstract idea.  Further, dependent claims 24 and 31 recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 21-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kit et al (Kit hereinafter, US PAT: 10210528) in view of Ramsey et al (US PUB.: 2006/0253318).
 Re claim 1. Kit discloses a system for a financial institution for capturing the business of a financial services customer, the system comprising: a data access system for obtaining and storing data; an analysis system for processing the data, wherein the analysis system: produces a profile of the customer's financial information, the profile including an itemization of the customer's monetary inflow and outflow (i.e. financial information, see col.2 lines 55-65); identifies a portion of the customer's monetary flow eligible to be conducted through the financial institution, the identification based in part on the customer's profile; and does not require direct input from the customer; a marketing system for producing, outputting and implementing a marketing strategy; a first storage system for storing inputs to and outputs from the analysis system; and a second storage system for storing the inputs to and outputs from the marketing system (see the abstract, col.2 lines 5-25); products that are marketed to the customer according to the marketing strategy and that are designed to adjust intelligently to evolving behaviors of the customer (this is insignificant, for it is descriptive and non-functional recitation). Kit does not explicitly disclose wherein the marketing system includes a multichannel optimization platform (MCO) that optimizes the marketing strategy. Ramsey discloses wherein the marketing system includes a multichannel optimization platform (MCO) that optimizes the marketing strategy (see fig3, also see paras 0027). Thus it would have been obvious to one of ordinary skill in the art to incorporate the optimization platform as taught by Ramsey in the system of Kit in order to maximize a return of each marketing event. Re claim 2. Kit discloses the system of claim 1 where the marketing system produces a monetary flow marketing strategy for the financial institution to obtain the portion of the customer's monetary flow, using products and resources available to the financial institution; wherein the marketing strategy is based in part on the monetary flow portion and the customer's profile (see abstract, col.2 lines 5-25, col.4 lines 20-25). Re claim 3. Kit discloses the system of claim 2 where the marketing system produces a mathematical framework for formulating the marketing strategy, the mathematical framework including: a mathematical representation of marketing objectives, candidate marketing options and constraints on the marketing strategy; running the mathematical framework to generate results, the results including the marketing strategy; and outputting the results (see fig.1 element 106, see col.3 lines 35-65). Re claim 4. Claim 4 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1 above.Re claim 21. Kit discloses the system of claim 4 where the marketing system produces a monetary flow marketing strategy for the financial institution to obtain the portion of the customer's monetary flow, using products and resources available to the financial institution; wherein the monetary flow marketing strategy is based in part on the portion of  monetary flow portion and the customer's profile (see the abstract, col.6 lines 19-32). Re claim 22. Kit discloses the system of claim 4 where the marketing system produces a mathematical framework for formulating the marketing strategy, the mathematical framework including: a mathematical representation of marketing objectives, candidate marketing options and constraints on the marketing strategy; running the mathematical framework to generate results, the results including the marketing strategy; and outputting the results (see fig.1 elements 106 and 107, see col.3 lines 35-66). . Re claim 23. Claim 23 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1 above.
Re claim 24. Kit further discloses the system of claim 1, wherein the analysis system identifying the portion of the customer's monetary flow eligible to be conducted through the financial institution includes the analysis system: inputting income data and budgetary items data of the customer, such data included in the customer profile data; and determining a differential between the income data and budgetary items data, the differential being the eligible portion of the customer's monetary flow (see fig.2 element 201). Re claim 25. Kit does not explicitly disclose the system of claim 24, wherein the income data includes identifying monies from salary, investments and gifts. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 26. Kit does not explicitly the system of claim 24, wherein the analysis system includes monthly expenses payable by a card based transaction in the budgetary items data and also segregates those monthly expenses for use by the marketing system. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 27. Kit does not explicitly disclose the system of claim 26, wherein the card based transaction is constituted by either a transaction effected using a credit card or a transaction effected by using a debit card. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 28. Kit discloses the system of claim 26, wherein the marketing system produces, outputs and implements a marketing strategy based at least in part on the monthly expenses payable by a card based transaction (see abstract, see col.2 lines 5-25). 
Re claim 29. Kit discloses the system of claim 1, wherein the analysis system identifying the customer's monetary flow eligible to be conducted through the financial institution includes the analysis system: inputting data regarding a customer control group, including financial attributes of control customers in the customer control group; comparing attributes of the customer vis-a-vis financial attributes of control customers to determine control customers that possess similar attributes to the customer; and based on the monetary flow eligible to be conducted through the financial institution of similar control customers, generating an estimated monetary flow of the customer (see the abstract, see col.6 lines 19-32). Re claim 30. Kit further discloses the system of claim 29, wherein the financial attributes of control customers includes spending habits of the control customers (i.e. transaction information, see col.5 lines 10-25). Re claim 31. Kit further discloses the system of claim 29, wherein the comparing attributes of the customer vis-a-vis financial attributes of control customers to determine control customers that possess similar attributes to the customer, includes: identifying a known attribute as a key parameter, retrieving the value of the key parameter of the customer; identifying control customers who have a similar value of the key parameter; estimating unknown parameters of the customer based on attributes of the identified control customers (see the abstract). Re claim 32. Kit further discloses the system of claim 1, wherein the marketing strategy is based on the customer's monetary flow eligible to be conducted through the financial institution (see the abstract, see col.2 lines 55-65). Re claim 33. Kit further discloses the system of claim 32, wherein the marketing strategy includes identifying a particular activity for which monetary flow is not being captured and generating marketing on point to the particular activity (see col.2 lines 47-65). Re claim 34. Kit does not explicitly disclose the system of claim 33, wherein the marketing strategy includes effecting an online chat session with the customer. However, this is a descriptive non-functional element which carries no patentable weight.Re claim 35. Kit further discloses the system of claim 32, wherein the marketing strategy is implemented in response to an observed trigger event see (col.2 lines 55-65).
Response to Arguments
Applicant's arguments filed on 05/31/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claim as currently amended constitutes an improvement to existing marketing technologies, the examiner disagrees. the limitation “wherein the marketing system includes a multichannel optimization platform (MCO) that optimizes the marketing strategy” is recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception. Lastly, the limitation “products that are marketed to the customer according to the marketing strategy and that are designed to adjust intelligently to evolving behaviors of the customer” is not an additional element; it is simply descriptive and non-functional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697